Title: From Thomas Jefferson to Sidney Edwards Morse, 9 March 1823
From: Jefferson, Thomas
To: Morse, Sidney Edwards

Monticello Mar. 9. 23.I thank you, Sir, for the copy of your geography which you have been so kind as to send me. I have examined the Statistical part to which you particularly refer my attention, and I find it truly a very valuable addition to the book, and constituting a convenient Repertory of the matters of which tabular views are presented. there is yet one table which has never been given, and would be equally curious and interesting. it is that of the produce or exchangeable matter of each state respectively exported either to other states or to foreign countries. the tables pa. 624. 626. furnish some views towards it, but too general for special comparisons.In your list of colleges pa. 645. you have omitted that of William and Mary in Virginia, founded by the sovereigns of those names about 1692, and probably the most liberally endowed of any one in the US. it is now much reduced by ill management of it’s funds, and less resorted to on account of climate. it has generally had from 60. to 80. students and has furnished constantly from it’s first institution it’s full quota of distinguished characters.You ask for such hints as I could furnish on the subject of these tables; but, good Sir, I am past that service. the Longitude of 80. years has relaxed the habits of research, and two crippled wrists render writing the most tedious and painful operation I can undertake. with my regrets therefore that I cannot be useful to you in this way be pleased to accept the assurance of my esteem and respect.Th: Jefferson